Advisory Action
Acknowledged is the applicant’s after-final response filed on December 22, 2021. Amendments have been proposed to claims 1, 5-8, 14, and 36-38; cancellation has been proposed to claims 3-4 and 19; addition has been proposed to claim 36. 
As these changes narrow the scope of the claim set, warranting further search and consideration, their entry has been denied at this stage of prosecution. If submitted in a proper reply, however, the amendments would overcome the outstanding 103 rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716